JUSTICE REINHARD, dissenting: I respectfully dissent from the portions of the majority opinion which find error in the admission of certain evidence. I believe evidence of a violent attack on Barbara Thingvold on April 21, 1986, during the period of the alleged solicitation of George Nalan to arrange her murder, was properly admitted to show defendant’s intent. One of the elements of the offense of solicitation which the State was required to prove was that defendant requested Nalan to arrange the murder of his wife with intent that the offense of murder be committed. The evidence of the April 21, 1986, attack on defendant’s wife showed that she was attacked and stabbed in the stomach and other areas of her body. This attack was committed several weeks after defendant’s latest inquiry of Nalan as to whether Nalan had found someone to kill his wife or would do it himself. Other evidence established that defendant had told two persons that if his wife was stabbed in the stomach the complications would kill her because of her prior stomach operation. Thus, to prove that the solicitation of Nalan to arrange the murder of defendant’s wife was with the intent that murder be committed, evidence of an attempt on her life shortly after the latest solicitation by defendant, coupled with evidence that Barbara Thingvold was stabbed in the stomach as had been mentioned twice by defendant as a method of killing her, was certainly relevant. The connection between defendant and the stabbing of his wife need not be established beyond a reasonable doubt as defendant was not on trial for that offense. (People v. Baptist (1979), 76 Ill. 2d 19, 28, 389 N.E.2d 1200.) I am satisfied that there is enough evidence that defendant participated in that crime by arranging for its commission and, further, that such evidence was relevant to prove that defendant requested Nalan to arrange the murder of defendant’s wife with the intent that murder be committed. Under the standard by which we review the trial court’s decision, there was not a “clear abuse of discretion” in the admission of this evidence to warrant reversal. People v. Phillips (1989), 127 Ill. 2d 499, 522, 538 N.E.2d 500. With respect to the trial court admitting evidence that Barbara Thingvold was stabbed to death in her home on March 10, 1987, I agree with the State’s position that defendant’s own testimony “opened the door” so that admission of this evidence in response, limited solely to the credibility of the witnesses, was not an abuse of discretion. The pertinent evidence allowed in this regard was that when Nalan called defendant in late March 1987, he told defendant he knew his wife had been murdered and, while he had someone in Texas “to do it,” it was too late as defendant already found someone, and that Nalan did not call defendant to extort money from him. Defendant was allowed to testify that on March 10, 1987, he was summoned home by his stepson and found his wife murdered and that he had not been charged with her murder. While defendant characterizes this evidence as evidence of other crimes, it is not, as it does not demonstrate that defendant was involved in the murder of his wife, Barbara, nor was the evidence offered for that purpose. Consequently, defendant’s argument that other crimes evidence cannot be used for the sole purpose of attacking Nalan’s credibility is misplaced. Rather, the evidence was offered in response to defendant’s testimony regarding Nalan’s reason for calling him. Thus, the only issue to be decided is whether the probative value of the evidence outweighs its prejudicial impact such that it was properly admitted. (See People v. Monroe (1977), 66 Ill. 2d 317, 323, 362 N.E.2d 295; People v. DeHoyos (1976), 64 Ill. 2d 128, 132, 355 N.E.2d 19; E. Cleary & M. Graham, Handbook of Illinois Evidence §403.1, at 148-49 (4th ed. 1984).) In exercising its discretion in applying this standard, the court should consider the importance of the evidence to the issues, the availability of alternative means of proof, whether the point for which proof is being offered is being disputed, and, where appropriate, the potential effectiveness of a limiting or cautionary instruction. E. Cleary & M. Graham, Handbook of Illinois Evidence §403.1, at 148 (4th ed. 1984). It is apparent in this case that the murder of Barbara Thingvold is particularly probative as to the issue of Nalan’s reason for calling defendant and, consequently, to his credibility regarding that issue. It is also relevant to defendant’s credibility as it contradicts defendant’s testimony regarding the nature of Nalan’s telephone call. It is also apparent that the potential prejudice to defendant upon admission of such evidence is arguably significant. I believe, however, that in considering the above-mentioned factors, it was proper to admit the evidence of Barbara Thingvold’s murder for the limited purpose of rehabilitating Nalan’s version of the telephone call. Obviously, the evidence was extremely important to the issue of why Nalan telephoned defendant, particularly where defendant placed Nalan’s credibility in question by testifying that Nalan called to extort money from him. Additionally, there were no alternative means by which the State could have effectively proved Nalan’s purported reason for calling other than Nalan’s own testimony which had already been called into question. There was no other evidence independent of his testimony which could have served the same purpose as that of the evidence in issue. Further, the trial court, recognizing the potential prejudice to defendant upon admission of this evidence, gave a limiting instruction to consider such evidence only for the purpose of assessing the credibility of the witnesses. Such a limiting instruction is particularly effective where, as here, the trial court seeks to limit a jury’s consideration of evidence to a particular issue. (See People v. Taylor (1978), 66 Ill. App. 3d 907, 912, 384 N.E.2d 558; E. Cleary & M. Graham, Handbook of Illinois Evidence §105.1, at 35 (4th ed. 1984).) Thus, based on these various considerations, the trial court did not abuse its discretion in admitting evidence of Barbara Thingvold’s murder for the limited purpose of establishing Nalan’s credibility. As to defendant’s argument that the timing of the admission of this evidence was prejudicial, I would also disagree. The trial court only admitted the evidence after defendant had opened the door by contradicting Nalan’s version of the telephone call. As such, the limited purpose for which the evidence was introduced was not evident prior to defendant’s testimony. This situation, where defendant opened the door, is not the same as where the trial judge changes an initial ruling relied upon at trial and thus does not deny defendant a fair trial. (See People v. King (1986), 109 Ill. 2d 514, 534-35, 488 N.E.2d 949.) The prohibition imposed by a motion in limine may be lifted if the defendant’s evidence “ ‘opens the door.’ ” (People v. Nearn (1988), 178 Ill. App. 3d 480, 493, 533 N.E.2d 509.) Consequently, there was no prejudice to defendant when, at the conclusion of defendant’s testimony, the trial court changed its prior ruling on defendant’s motion in limine.